Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 03/22/2021 is entered. Claims 1-3, 8-10, 12-14, 15, 17-21 are currently amended. Claim 11 is a canceled claim. Claims 1-10, 12-22 are pending for examination. Claims 1 and 15 are independent claims. Claims 2-10, 12-14, 22 depend from claim 1 and claims 16-21 depend from claim 15.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.1.	Claims 1-10, 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 1and 15 contain subject matter, “wherein the at least one virtual three-dimensional memorial product is usable by a manufacturer to automatically print or produce at least part of the physical three-dimensional memorial product” [see currently amended claims 1 and 15],  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-The manufacturer may print (a copy of) the virtual memorial product 340, project an image produced based on the virtual design product onto the physical material that will be used to create the virtual memorial product, and/or provide the virtual design product to a computing device configured to automatically generate the physical memorial product or portions thereof from the physical material’] discloses that it is the computing device which automatically generates at least parts/portions of the physical product and not the manufacturer, as drafted in the independent claims 1 and 15. Since dependent claims 2-10, 12-14, 16-22 inherit this deficiency, they are rejected for the same reasons.

2.2.	Claims 1-10, 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The independent claims 1 and 15 contain subject matter, “wherein the at least one virtual three-dimensional memorial product is usable by a manufacturer to automatically print or produce at least part of the physical three-dimensional memorial product” [see currently amended claims 1 and 15], which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Specification, see para 0063 [ “The manufacturer may print (a copy of) the virtual memorial product 340, project an image produced based on the virtual design product onto the physical material that will be used to create the virtual memorial product, and/or provide the virtual design product to a computing device configured to automatically generate the physical memorial product or portions thereof from the physical material’] discloses that it is the computing device which automatically generates at least parts/portions of the physical product and not the manufacturer, as drafted in the independent claims 1 and 15. Since dependent claims 2-10, 12-14, 16-22 inherit this deficiency, they are rejected for the same reasons.

usable by a manufacturer to automatically print or produce at least part of the physical three-dimensional memorial product”, keeping in line with the Applicant’s disclosure will be considered as --- wherein the at least one virtual three-dimensional memorial product is usable by a manufacturer to print or produce at least part of the physical three-dimensional memorial product”

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Currently amended Claims 17 and 18 depend from claim 15 which includes limitations reciting alternative choices, “ wherein the at least one design function comprises at least one of a snap-to-grid design function, a target location design function, a collision detection design function, and a placeholder design function” and allows to select any one of these choices one of these choices. If the choice of  “a snap-to-grid” or “a collision detection design function is selected then the currently amended dependent claims 17 and 18 directed to the other two unselected 
Applicant may cancel the claims 17-18, amend the claims 15, 17-18 to place the claims 17-18 in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims 17-18 complies with the statutory requirements.
Note: In order to overcome this rejection, Examiner suggests to delete the portion of independent claim 15: “wherein the at least one design function comprises at least one of a snap-to-grid design function, a target location design function, a collision detection design function, and a placeholder design function”, and then keep one of the two dependent claims 17 and 18 and cancel the other.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




4.1.	Claims 1-2, 5-6, 7-10, 13 -14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Trounce [US20130060655 A1] in view of Kimura et al. [US20030156139 A1].

Regarding claim 1, Trounce teaches a system for generating a virtual memorial product, the system comprising:
a processor; a display device: and a non-transitory, computer-readable storage medium in operable communication with the processor (see para 0016, “Methods, systems, apparatuses, and computer-readable media are provided for allowing users to obtain personalized bereavement packages.  …….  The present invention further provides, …. ordering platform adapted to assist users with the creation, personalization and ordering of bereavement products and services that can generate bereavement package data based on the plurality of package selections received from the user.  The bereavement package data includes product selection data indicating a plurality of print-based bereavement products selected by the user”. Also see Figs 5-24 which disclose a web server displaying data on a web-client.  ];   wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to:
receive subject information and customer information, receive one or more memorial product characteristics associated with a three-dimensional memorial product [see paras 0050-0051  and 0053, which disclose gathering customer information including   and these memorial products can be three dimensional products such as pictures,  keepsake boxes  and condolence books or other three dimensional memorial products  “ .
generate at least one virtual three-dimensional memorial product based on the one or more memorial product characteristics, the at least one virtual three-dimensional memorial product comprising at least one memorial product template and at least one virtual design element selected based on the subject information and the customer information, and display, on the display device, the at least one virtual three-dimensional memorial product and generate an order for a physical three-dimensional memorial product based on the at least one virtual three-dimensional memorial product [see para 0053, which discloses a web-based ordering system for a physical memorial products [see para 0051] which include items such as memorial photo albums, CDs, DVDs, keepsake boxes, condolence books etc.. but before that the website allows a client to virtually design, customize, and display  the desired product based on the gathered information using a template and a design element such as a style, based on the geographic location, occupation, hobbies, beliefs or interests of the deceased individual, such as military, sporting or religious themes.  See paras 0065, 0067 and 0073 which disclose using computers to present graphical representation of memorial products to be ordered. Such memorial products including three-dimensional products such as keepsake boxes and condolence books can be designed/generated and virtually presented. Trounce fails to specify that the virtual graphical representation generated is a virtual three-dimensional representation of the three dimensional memorial product. However, at the time of the Applicant’s invention it was a well-known practice to use CAD techniques to provide virtual representation of three-dimensional products, see Kimura el al. [para 0004, “ Design support systems that use computers, such as CAD (Computer Aided Design) systems, are widely employed by design staff. Of the CAD systems, there are two-dimensional systems to be used to prepare drawings and three-dimensional systems to be used to design parts and products by preparing three-dimensional shapes in computer created virtual space. The three-dimensional CAD systems used for design produce shapes substantially similar to final products and are especially employed by design operating staff because it is easy to identify the shapes that are to be produced.”]. Therefore, in view of the teachings of Kimura it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Trounce to include the concept of using prevalent CAD techniques to generate a virtual three-dimensional representation of a three dimensional memorial product because, as shown in Kimura, it would help to “ design produce shapes substantially similar to final products and are especially employed by design operating staff because it is easy to identify the shapes that are to be produced.”.
wherein the at least one  virtual three-dimensional memorial product is usable by a manufacturer to automatically print or produce at least part of the physical three-dimensional memorial product [See paras 0058--0059, which disclose the he designed virtual memorial product, as discussed above it could be a virtual three dimensional memorial product such as keepsake box or a condolence book in view of the combined teachings of Trounce and Kimura, by the web-client, it would be useable by a manufacturer/vendor to print or produce the product for delivery to the customer.

Regarding claim 2, Trounce teaches [see para 0051] that physical memorial product includes a photo which reads on one of the at least a picture and therefore reads on the limitations, “The system of claim 1, wherein the at least one virtual memorial product comprises at least one of a grave marker, a headstone, an urn, a vase, a plaque, a medal, a trophy, an award, a sculpture, a statue, a sign, a picture, a display, and a combination thereof”.

Regarding claims 5-6, Trounce teaches that the at least one virtual design element comprises at least one of a text element, an image, an emblem, a logo, a symbol, a religious For each such product or service, the web-based ordering service may allow the user to personalize the product or service by presenting the user with various templates, styles and/or designs from which to choose. One or more styles and templates may be targeted to certain customers based on the geographic location, occupation, hobbies, beliefs or interests of the deceased individual, such as military, sporting or religious themes. ….. user may further personalize the products and service by inputting or uploading custom content, such as text, images, videos and/or sound to the products and services.).

Regarding claims 7-10, Trounce combined with the teachings of Kimura teaches all the limitations of claim 1 for virtually designing and ordering a personalized memorial product. Trounce further teaches that the customer information comprises information associated with a cemetery operator, the at least one virtual three-dimensional memorial product is selected based on the cemetery operator, the at least one virtual design element is selected based on the cemetery operator, and wherein the at least one virtual three-dimensional memorial product and the at least one design element are selected based on the cemetery operator. It is already discussed for claim 1 above that the system and method of Trounce  allows a user/customer to design a memorial product on web,  place an order for building it for a deceased [see Trounce paragraphs 16, 50, 53, 58-59 which covers all the limitations comprising that the gathered information comprises information associated with a user/customer, the at least one virtual memorial product such as a picture frame, keepsake box  is selected based on the user/customer, the at least one design element is selected based on the user/customer, and wherein the at least one virtual memorial product and the at least one design element are selected based on the user/computer. Since the user/customer could be any entity including a cemetery operator as already defined in the Applicant’s Specification paragraph 0045, “ a customer may include an 

Regarding claim 13, Trounce teaches all the limitations of claim 1 for virtually designing and ordering a personalized memorial product by a user/customer for a deceased, as analyzed above. Trounce further reads on the limitations, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: receive patron information, wherein the at least one virtual three-dimensional memorial product such as a picture, keepsake box or condolence book is generated based on the subject information, the customer information, and the patron information [see paras 0016, 0050—0053] which describe obtaining/gathering information for a memorial product [subject information] from a  customer/user information for a deceased [correspond to the claimed patron] and the gathered information includes information of the deceased [see para  0016, “ Methods, systems, apparatuses, and computer-readable media are provided for allowing users to obtain personalized bereavement packages. The personalized bereavement packages can be personalized by a user for the deceased individual.”, and para 0053, “ One or more styles and templates may be targeted to certain customers based on the geographic location, occupation, hobbies, beliefs or interests of the deceased individual, such as military, sporting or religious themes]. 

Regarding claim 14, the limitations, “wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: print or produce a physical memorial product based on the virtual memorial product”, are already covered in the analysis of claim 1, see Trounce para 0016, “ The bereavement package data can be provided to a printing vendor for production of the plurality of print-based bereavement products and delivery of the plurality of print-based bereavement products to an individual organizing a service”, .



4.2.	Claim 3-4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trounce in view of Kimura in view of Proudfoot [US Patent 7,894, 924 B2] cited in the IDS filed 09/25/2019 and cited in the parent Application 14/470,881 now US patent #10332173.

Regarding claims 3-4, combined teachings of Trounce and Kimura teach all the limitations of claim 1 for virtually designing and ordering a personalized three-dimensional memorial product but fail to teach that the memorial product comprises a cast bronze memorial product. However, Proudfoot, in the same field of endeavor of a system and method for Internet based automated memorial design and manufacturing, teaches that the  automated designing and producing three-dimensional memorial products also includes cast bronze products including a plaque (Proudfoot: see at least Col.3, L 49-53 and Col. 5, L 36-67 -note: memorials can be cast bronze products). Therefore, in view of the teachings of Proudfoot in the same field of endeavor as that of Trounce of enabling web designing and building three-dimensional memorial products it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Trounce in view of Kimura to include cast bronze products including plaques because they would fall into the same type and category of designing and building three –dimensional memorial products for funerals as described in Trounce and can be carried out by the system disclosed in Trounce, and further since the claimed invention is merely a combination of old elements, and in the 

Regarding claim 12, combined teachings of Trounce and Kimura teach all the limitations of claim 1 for virtually designing and ordering a personalized memorial product but fail to teach wherein the at least one virtual design element comprises a border of the memorial product. However, Proudfoot, in the same field of endeavor of a system and method for Internet based automated memorial design and manufacturing, teaches that the at least one design element comprises a border of the memorial product (Proudfoot: see at least Col. 9, L 24-29 - note: the pattern includes a border on a three-dimensional solid (i.e., memorial product)). Therefore, in view of the teachings of Proudfoot in the same field of endeavor as that of Trounce of enabling web designing and building memorial products it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified Trounce in view of Kimura so as to at least one design element comprises a border of the memorial product, because they would fall into the same type and category of designing and building memorial products for funerals as described in Trounce [see para 0051, “the products and services that may be provided through the web-based ordering service include, but are not limited to, order of service cards, attendance cards, thank you cards, envelopes, memorial or condolence books, memorial photo albums, memorial CDs or DVDs, bookmarks, memorial websites, keepsake boxes and various other types of stationery, poster boards, books, media, and other funeral service or memorial related items”),  and can be carried out by the system disclosed in Trounce, and further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

4.3	Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Trounce in view of Kimura and view of Proudfoot.

	Regarding claim 15, the limitations, “ A system for generating a memorial product, the system comprising: a processor; and a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: generate a virtual three-dimensional memorial product, wherein the virtual three-dimensional memorial product comprises one or more memorial product characteristics, in response to receiving a memorial product template selection from a client logic device, wherein the client logic device includes a display device, add at least one virtual design element to the virtual three-dimensional memorial product using at least one design function in response to receiving at least one design element selection from the client logic device, transmit for display, on the client display device, the virtual three-dimensional memorial product and generate an order for a physical three-dimensional memorial product based on the virtual three-dimensional memorial product, wherein the virtual three-dimensional memorial product is usable by the manufacturer to automatically print or produce at least part of the physical three-dimensional memorial product” are similar to the limitations already covered in the analysis of claim 1, wherein a web-based ordering system, see Figs 5-24, which disclose a web server displaying data on a web-client and the web client [corresponds to claimed client logic device and client display device] has a display device wherein the website transmits for display the virtual three-dimensional memorial product being designed , wherein the physical  memorial products include items such because , as shown in Proudfoot, to allow the system and method in Trounce to select a location of each selected asset/emblem either at the left, right or middle on the casket which can be shown on the updated memorial preview. 



Regarding claim 17, combined teachings of Trounce in view of Kimura and Proudfoot teach that the system of claim 15, wherein the at least one design function, comprises at least one target location design function and wherein the target location design function is configured to select at least one target location based on at least one of a template, a customary placement location, a placement of at least one other virtual design element. (Proudfoot: see at least Fig. 13 and Col. 7, L 55-65 - note-selecting a location of an emblem can be based if emblem 1 has been selected to be on the left, emblem 2 has been selected to be on the left. Target location design function based on another design element. See items 13-4 and 13-3 of fig. 13 which show a target location of elements to be shown in the preview of 13-4 (“praying hands element”).

Regarding claim 18, combined teachings of Trounce in view of Kimura and Proudfoot teaches that the system of claim 15, wherein the at least one design function, comprises at least one placeholder design function, and wherein the placeholder design function is configured to represent a virtual design element not included in a system design element inventory. (See Proudfoot: See at least Col. 9, L 19-40 - note: the shape of the blank pattern is a three-dimensional solid (i.e., placeholder design function). The customer can create letters and design objects and upload (Col. 8, L 64-67) those objects into the system which are not included in the system design element inventory and then the graphical design objects are laid on the projector images of the memorial).



Regarding claim 20, combined teachings of Trounce, Kimura and Proudfoot teach and render obvious all the limitations of base claim 15, as analyzed above. Trounce teaches that the system of claim 15, wherein the computer-readable storage medium contains one or more programming instructions that, when executed, further cause the processor to: receive order information, wherein the virtual three-dimensional memorial product is generated based on the subject information, the customer information, and the order information [see Trounce paras 0016, 0050—0053] which describe obtaining/gathering information for an order for a memorial product [subject information] from a  customer/user information for a deceased [correspond to the claimed patron] and the gathered information includes information of the deceased [see para  0016, “ Methods, systems, apparatuses, and computer-readable media are provided for allowing users to obtain personalized bereavement packages. The personalized bereavement packages can be personalized by a user for the deceased individual.”, and para 0053, “ One or more styles and templates may be targeted to certain customers based on the geographic location, occupation, hobbies, beliefs or interests of the deceased individual, such as military, sporting or religious themes].  
Trounce fails to teach that the order information comprises historical order information, but Proudfoot teaches that the order information comprises historical information (Proudfoot: see at least Col. 7, L 65-67 & Col. 8, L 1-15 - note: the MDCS receives, from the online order detail screen, administrative details to complete an order (“purchase order number, owner, store, and shipping address” and also from a database, see Fig. 23 Con’t and Col. 4, L 52-54 - the data 

Regarding claim 21, the limitations, “the system of claim 15, wherein the computer-readable storage medium contains one or more programming instructions, that, when executed, further cause the processor to: print or produce the physical three-dimensional memorial based on the virtual three-dimensional memorial product” are similar to the limitations of claim 14 and therefore would be unpatentable over Trounce/Kimura as analyzed for claim 14 above.   

Response to Arguments
5.1.	Rejections of claims 17-18 under 35 USC 112(d); Applicant's arguments filed 03/22/2021, page 1, have been fully considered but they are not persuasive, because the current amendments to claims 17-18 do not overcome the rejection. If the choice of  “a snap-to-grid” or “a collision detection design function is selected then the currently amended dependent claims 17 and 18 directed to the other two unselected alternatives comprising a target location design function or a placeholder design function would not further limit the selected alternative in the base claim 15, thereby failing to further limit the subject matter of the claim 15 upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Therefore currently amended claims 17 and 18 are improper dependent claims failing to further limit the base claim 15.

Note: In order to overcome this rejection, Examiner suggests to delete the portion of independent claim 15: “wherein the at least one design function comprises at least one of a snap-to-grid design function, a target location design function, a collision detection design function, and a placeholder design function”, and then keep one of the two dependent claims 17 and 18 and cancel the other.

5.2.	Rejection due to Double Patenting: In view of the current amendments to independent claims 1 and 15 by including the limitations, “wherein the at least one virtual three-dimensional memorial product is usable by a manufacturer to automatically print or produce at least part of the physical three-dimensional memorial product”, Applicant's arguments filed 03/22/2021, page 1, have been fully considered and are not persuasive. Accordingly, Double patent rejection is now moot and withdrawn.
	If the above newly added limitations are amended or removed for reasons provided in rejections of claims 1 and 15 under 35 USC 112, (first paragraph)  above then the claims will be subject to reconsideration for Double Patenting rejection.

5.3.	Applicant’s arguments with respect to rejection of claims 1, and 15 under 35 USC 102  have been considered but are moot because the new ground of rejections  are necessitated requiring a new reference Kimura due to current amendments.  

Conclusion
6	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	(ii)	Abels et al. [US20040175669 A1; see para 0039] discloses using a CAD design technique to generate a virtual 3D representation of a tooth.
	
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625